Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 4, 2018                                                                                      Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  157690 & (26)(28)                                                                                        David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 157690
                                                                     COA: 340952
                                                                     Macomb CC: 2012-001742-FH
  CEDRIC JAMES SIMPSON,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 23, 2018 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion for peremptory reversal and the motion to remand are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 4, 2018
         s1126
                                                                                Clerk